Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County (Rotker, J.), imposed September 10, 1984.
Sentence affirmed.
Under the circumstances of this case, we find that the sentence imposed was not excessive, and note that defendant "pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed” (People v Nelson, 104 AD2d 1055; People v Kazepis, 101 AD2d 816). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.